                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GLORIA DINELLI,
                      Plaintiff,

           v.                                            Civ. No. 17-3361

COMMISSIONER OF SOCIAL
SECURITY,
              Defendant.


                                           ORDER
       AND NOW, this 10th day of March, 2020, upon consideration of Plaintiffs Brief and

Statement oflssues in Support of Request for Review (Doc. No. 12), Defendant's Response (Doc.

No. 15), as well as the administrative record herein (Doc. No. 8), and after careful review of the

Report and Recommendation of United States Magistrate Judge Henry S. Perkin (Doc. No. 19), to

which no objections have been made, it is hereby ORDERED that:

       1. The Report and Recommendation (Doc. No. 19) is APPROVED and ADOPTED;

       2. The relief sought in Plaintiffs Brief and Statement of Issues in Support of Request for

           Review (Doc. No. 12) is DENIED;

       3. The Decision of the Commissioner of Social Security is AFFIRMED;

       4. JUDGMENT is entered in favor of Defendant Andrew M. Saul, Commissioner of

           Social Security, and against Plaintiff Gloria Dinelli; and

       5. The CLERK OF COURT shall CLOSE this case.




                                                             AND IT IS SO ORDERED.



                                                             Paul S. Diamond, J.
